Memorandum. The order of the Appellate Division is affirmed, without costs.
The requirement of section 138 (subd 2) of the Election Law that sheets of an independent nominating petition shall be in substantial compliance with the form set forth in that section, has been met. While strict compliance with the section would eliminate extensive litigation, it should be noted that this case does not involve either an omission of required information (cf. Matter of Vari v Hayduk, 42 NY2d 980) or an omission of the declaration of support and nomination (cf. Matter of Christiana, 120 Misc 423).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Fuchsberg and Cooke concur in memorandum; Judge Wachtler taking no part.
Order affirmed.